Exhibit 10.8

EXECUTION COPY
FIFTH AMENDED AND RESTATED
SYSCO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Effective July 2, 2008

 



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED
SYSCO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

              Page  
ARTICLE I — DEFINITIONS
    3  
 
       
ARTICLE II — ELIGIBILITY AND FROZEN PARTICIPANTS
    11  
2.1 Eligibility
    11  
2.2 Frozen Participants
    11  
 
       
ARTICLE III — PARTICIPANT DEFERRALS AND COMPANY CONTRIBUTIONS
    12  
3.1 Bonus Deferral Election
    12  
3.2 Company Match
    12  
3.3 Salary Deferral Election
    13  
3.4 Discretionary Company Contributions
    14  
3.5 Cancellation of Salary Deferral Election upon the Occurrence of an
Unforeseeable Emergency
    14  
 
       
ARTICLE IV — ACCOUNT
    15  
4.1 Establishing a Participant’s Account
    15  
4.2 Credit of the Participant’s Bonus Deferral and the Company’s Match
    15  
4.3 Credit of the Participant’s Salary Deferrals
    15  
4.4 Deemed Investment of Deferrals
    15  
4.5 Crediting of Earnings on Deferrals Invested in the Default Investment
    16  
4.6 Crediting of Interest on Company Match
    17  
4.7 Procedure to Credit or Debit Interest, Earnings or Losses Upon an Event of
Distribution
    17  
 
       
ARTICLE V — VESTING
    19  
5.1 Deferrals
    19  
5.2 Company Match
    19  
 
       
ARTICLE VI — DISTRIBUTIONS
    20  
6.1 Death
    20  
6.2 Disability
    20  
6.3 Retirement
    20  
6.4 Distributions Upon Termination
    21  
6.5 In-Service Distributions
    21  
6.6 Distribution Elections for Deferrals
    21  
6.7 Forfeiture For Cause
    24  
6.8 Forfeiture for Competition
    26  
6.9 Hardship Withdrawals
    27  
6.10 Payments Upon Income Inclusion Under Section 409A
    28  
6.11 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments
    28  
6.12 Responsibility for Distributions and Withholding of Taxes
    29  
 
       
ARTICLE VII — ADMINISTRATION
    30  
7.1 Committee Appointment
    30  
7.2 Committee Organization and Voting
    30  
7.3 Powers of the Committee
    30  
7.4 Committee Discretion
    31  
7.5 Reimbursement of Expenses
    31  

-i-



--------------------------------------------------------------------------------



 



              Page  
7.6 Indemnification
    31  
7.7 Claims Procedure
    31  
 
       
ARTICLE VIII — ADOPTION BY SUBSIDIARIES
    34  
8.1 Procedure for and Status After Adoption
    34  
8.2 Termination of Participation By Adopting Subsidiary
    34  
 
       
ARTICLE IX — AMENDMENT AND/OR TERMINATION
    35  
9.1 Amendment or Termination of the Plan
    35  
9.2 No Retroactive Effect on Awarded Benefits
    35  
9.3 Effect of Termination
    35  
 
       
ARTICLE X — FUNDING
    37  
10.1 Payments Under This Agreement are the Obligation of the Company
    37  
10.2 Agreement May be Funded Through Rabbi Trust
    37  
10.3 Reversion of Excess Assets
    37  
10.4 Participants Must Rely Only on General Credit of the Company
    38  
 
       
ARTICLE XI — MISCELLANEOUS
    39  
11.1 Limitation of Rights
    39  
11.2 Distributions to Incompetents or Minors
    39  
11.3 Non-alienation of Benefits
    39  
11.4 Reliance Upon Information
    40  
11.5 Severability
    40  
11.6 Notice
    40  
11.7 Gender and Number
    40  
11.8 Governing Law
    40  
11.9 Effective Date
    40  
11.10 Compliance with Section 409A of the Code
    40  

-ii-



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED
SYSCO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
     WHEREAS, Sysco Corporation sponsors and maintains the Fourth Amended and
Restated Sysco Corporation Executive Deferred Compensation Plan, effective as of
January 1, 2005 (the “Current Plan”);
     WHEREAS, Section 9.1 of the Current Plan authorizes the Board of Directors
of Sysco Corporation to amend the Current Plan;
     WHEREAS, the Board of Directors of Sysco Corporation has determined that it
is in the best interests of Sysco Corporation and its current and former
executives to amend and restate the Current Plan to: (i) reduce the investment
return of the Default Investment and the interest rate applicable to installment
payouts for certain amounts; (ii) remove the Variable Investment Option (as
defined in the Current Plan) for distributions upon Retirement (as defined in
the Current Plan); (iii) revise Section 9.2 to allow Sysco Corporation to change
the crediting rate on Company Matches credited to a Participant’s Account after
the effective date of this amendment; (iv) remove bonuses payable under the
Sysco Corporation 2006 Supplemental Performance Based Bonus Plan from the
definition of MIP Bonus; (v) revise the definition of Retirement; (vi) revise
Section 6.7 to allow for a forfeiture for cause following a Participant’s
termination of employment; (vii) revise Section 6.8 to clarify when a
participant is competing with Sysco Corporation and to allow for a forfeiture
for disclosing trade secrets or confidential information to a competitor; and
(viii) revise Sections 6.7 and 6.8 to clarify the calculation of amounts subject
to forfeiture.
     NOW, THEREFORE, Sysco Corporation hereby adopts the Fifth Amended and
Restated Sysco Corporation Executive Deferred Compensation Plan, effective
July 2, 2008 (the “Plan”), as follows:

-2-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Account. “Account” means a Participant’s Account in the Deferred
Compensation Ledger maintained by the Committee which reflects the entire
interest of the Participant in the Plan, as adjusted herein for deemed
Investment earnings and losses and credited interest. A Participant’s Account
shall be comprised of, if applicable, such Participant’s Termination/Retirement
Account and In-Service Account(s).
     Affiliate. “Affiliate” means any entity with respect to which SYSCO
beneficially owns, directly or indirectly, at least 50% of the total voting
power of the interests of such entity and at least 50% of the total value of the
interests of such entity.
     Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.
     Board of Directors. “Board of Directors” means the Board of Directors of
SYSCO.

     Bonus Deferral. “Bonus Deferral” shall have the meaning set forth in
Section 3.1.
     Bonus Deferral Election. “Bonus Deferral Election” shall have the meaning
set forth in Section 3.1.
     Business Day. “Business Day” means during regular business hours of any day
on which the New York Stock Exchange is open for trading.
     Change of Control. “Change of Control” means the occurrence of one or more
of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
SYSCO common stock (the “Outstanding SYSCO Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of SYSCO entitled to vote
generally in the election of directors (the “Outstanding SYSCO Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from SYSCO, (2) any
acquisition by SYSCO, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by SYSCO or any Affiliate, or (4) any
acquisition by any corporation; pursuant to a transaction that complies with
subparagraphs (c)(i), (c)(ii) and (c)(iii) of this definition;

-3-



--------------------------------------------------------------------------------



 



          (b) Individuals who, as of July 1, 2008, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to July 1, 2008 whose election, or nomination for
election by SYSCO’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving SYSCO or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of SYSCO, or the acquisition of assets or stock of another entity by
SYSCO or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
SYSCO Common Stock and the Outstanding SYSCO Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns SYSCO or all or substantially all of SYSCO’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding SYSCO Common Stock and the Outstanding SYSCO
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of SYSCO or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the

-4-



--------------------------------------------------------------------------------



 



execution of the initial agreement or of the action of the Board of Directors
providing for such Business Combination; or
          (d) Approval by the stockholders of SYSCO of a complete liquidation or
dissolution of SYSCO.
     Change of Control Period. “Change of Control Period” shall have the meaning
set forth in Section 6.7(d).
     Claimant. “Claimant” shall have the meaning set forth in Section 7.7.
     Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     Company. “Company” means SYSCO and any Subsidiary that has adopted the Plan
with the approval of the Committee, pursuant to Section 8.1.
     Company Match. “Company Match” shall have the meaning set forth in
Section 3.2.
     Committee. “Committee” means the persons who are from time to time serving
as members of the committee administering this Plan.
     Current Plan. “Current Plan” shall have the meaning set forth in the
Recitals.
     Default Distribution Option. “Default Distribution Option” shall have the
meaning set forth in Section 6.6(c)(iv).
     Default Investment. “Default Investment” means a hypothetical investment
with a per annum investment return equal to Moody’s determined as of
October 31st of the calendar year prior to the calendar year for which such rate
shall be effective, or such other Investment designated by the Committee as the
“Default Investment” on Exhibit “A” attached hereto. The investment return of
the Default Investment shall be re-determined annually as of November 1st of the
calendar year prior to the calendar year for which such rate shall be effective.
The investment return, once established, shall be effective as of January 1st of
the calendar year following the calendar year in which such investment return is
calculated and shall remain in effect for the entire calendar year.
     Deferrals. “Deferrals” shall mean Bonus Deferrals and Salary Deferrals.
     Deferral Election. “Deferral Election” shall mean a Bonus Deferral
Election, a Salary Deferral Election or both.
     Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
ledger maintained by the Committee for each Participant which reflects the
amount of the Participant’s Deferrals, Company Match, credits

-5-



--------------------------------------------------------------------------------



 



and debits for deemed Investment earnings and losses and interest credited
pursuant to Article IV, and cash distributed to the Participant or the
Participant’s Beneficiaries pursuant to Article VI.
     Disability. “Disability” means that a Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period not less than three (3) months under an
accident and health plan covering employees of SYSCO and its Subsidiaries; or
(iii) has been determined by the Social Security Administration to be totally
disabled.
     Eligibility Date. “Eligibility Date” means the date as of which an employee
of a Company is first eligible to participate in the Plan. An employee shall be
notified of the employee’s Eligibility Date by the Committee or its designee.
     Fair Market Value. “Fair Market Value” means, with respect to any
Investment, the closing price on the date of reference, or if there were no
sales on such date, then the closing price on the nearest preceding day on which
there were such sales, and in the case of an unlisted security, the mean between
the bid and asked prices on the date of reference, or if no such prices are
available for such date, then the mean between the bid and asked prices on the
nearest preceding day for which such prices are available. With respect to any
Investment which reports “net asset values” or similar measures of the value of
an ownership interest in the Investment, Fair Market Value shall mean such
closing net asset value on the date of reference, or if no net asset value was
reported on such date, then the net asset value on the nearest preceding day on
which such net asset value was reported. For any Investment not described in the
preceding sentences, Fair Market Value shall mean the value of the Investment as
determined by the Committee in its reasonable judgment on a consistent basis,
based upon such available and relevant information as the Committee determines
to be appropriate.
     Frozen Participant. “Frozen Participant” shall have the meaning set forth
in Section 2.2.
     In-Service Account. “In-Service Account” means a separate recordkeeping
account under a Participant’s Account in the Deferred Compensation Ledger that
is created when a Participant elects a new In-Service Distribution Date with
respect to amounts deferred hereunder.

-6-



--------------------------------------------------------------------------------



 



     In-Service Distribution. “In-Service Distribution” means a payment to the
Participant following the occurrence of an In-Service Distribution Date of the
amount represented by the balance in the In-Service Account with respect to such
In-Service Distribution Date.
     In-Service Distribution Date. “In-Service Distribution Date” means the date
selected by the Participant following which the Participant’s applicable
In-Service Account shall be paid.
     In-Service Distribution Election. “In-Service Distribution Election” shall
have the meaning set forth in Section 6.6(a)(ii).
     Installment Distribution Option. “Installment Distribution Option” shall
have the meaning set forth in Section 6.6(c)(i).
     Investment. “Investment” means the options set forth in Exhibit “A”
attached hereto, including interest credited at the investment return of the
Default Investment, as the same may be amended from time to time by the
Committee in its sole and absolute discretion.
     Lump Sum Distribution Option. “Lump Sum Distribution Option” shall have the
meaning set forth in Section 6.6(c)(ii).
     Management Incentive Plan. “Management Incentive Plan” means the Sysco
Corporation 2005 Management Incentive Plan, as it may be amended from time to
time, any successor plan, and, at the discretion of the Committee, any other
management incentive plan of SYSCO.
     MIP Bonus. “MIP Bonus” means a bonus awarded or to be awarded to the
Participant under the Management Incentive Plan.
     MIP Participation. “MIP Participation” means full years of participation in
the Management Incentive Plan determined on an elapsed time basis. MIP
Participation shall include the time a Frozen Participant was not eligible to
participate in the Management Incentive Plan if, the Frozen Participant (i) was
previously eligible to participate in the Management Incentive Plan,
(ii) remains employed by SYSCO or a Subsidiary while such Frozen Participant was
ineligible to participate in the Management Incentive Plan; and (iii) later
becomes eligible to again participate in the Management Incentive Plan.
     Moody’s. “Moody’s” means, as of any specified date, the monthly average of
the Moody’s Average Corporate Bond Yield (determined by dividing the sum of the
Corporate Bond Yield Averages for each month, as published in Moody’s Bond
Survey, by the number of months in the applicable calculation period) for either
the

-7-



--------------------------------------------------------------------------------



 



(i) six month period ending on the specified date or (ii) the twelve month
period ending on the specified date whichever produces the higher rate.
     Participant. “Participant” means an employee of a Company who becomes
eligible for or is participating in the Plan, and any other current or former
employee of SYSCO or a Subsidiary who has an Account in the Deferred
Compensation Ledger.
     Performance Based Compensation. “Performance Based Compensation” means
compensation that is based on services performed over a period of at least
twelve (12) months to the extent it is contingent on satisfaction of
pre-established performance criteria and not readily ascertainable at the time
of the Participant’s deferral election, as determined by the Committee in
accordance with Section 409A.
     Plan. “Plan” means the Fifth Amended and Restated Sysco Corporation
Executive Deferred Compensation Plan, as set forth in this document and amended
from time to time.
     Plan Year. “Plan Year” means a one-year period that coincides with the
fiscal year of SYSCO. SYSCO has a 52/53 week fiscal year beginning on the Sunday
next following the Saturday closest to June 30th of each calendar year.
     Retirement. “Retirement” means any Separation from Service by a Participant
from SYSCO and its Subsidiaries for any reason other than death or Disability on
or after the earlier of (A) the date the Participant attains age sixty (60),
(B) the date that the Participant has attained age fifty-five (55) and has at
least fifteen (15) years of MIP Participation; or (C) with respect to a
Participant’s Separation from Service from SYSCO and its Subsidiaries for any
reason other than death or Disability occurring on or after January 1, 2009, the
date that the Participant has attained age fifty-five (55) and has at least ten
(10) years of SYSCO Service.
     Salary Compensation. “Salary Compensation” means any base salary plus any
receipts of commission compensation which is otherwise payable to a Participant
in cash by the Company in any calendar year. Specifically, “Salary Compensation”
shall include contributions made by the Company on behalf of a Participant under
any salary reduction or similar arrangement to a cafeteria plan described in
Section 125 of the Code, elective contributions pursuant to an arrangement
qualified under Section 401(k) of the Code, amounts contributed as Salary
Deferrals under this Plan, and any additional amounts determined in the sole
discretion of the Committee. “Salary Compensation” shall exclude moving
expenses, any gross up of moving expenses to account for increased income taxes,
Company contributions under any qualified retirement plan, Company accruals to a
Participant’s account under the Sysco Corporation Supplemental

-8-



--------------------------------------------------------------------------------



 



Executive Retirement Plan, any amounts payable to the Participant under the
Sysco Corporation Mid-Term Incentive Cash Plan, a Participant’s MIP Bonus, any
amounts relating to the grant of a stock option, the exercise of a stock option,
or the sale or deemed sale of any shares thereby acquired, any compensation paid
in the form of shares of SYSCO stock, bonus paid as an inducement to enter the
employment of the Company, any severance payments or other compensation which is
paid to a Participant as a result of the Participant’s termination of employment
with the Company, and any additional amounts determined in the sole discretion
of the Committee.
     Salary Deferral. “Salary Deferral” shall have the meaning set forth in
Section 3.3.
     Salary Deferral Election. “Salary Deferral Election” shall have the meaning
set forth in Section 3.3.
     Section 409A. “Section 409A” means Section 409A of the Code. References
herein to “Section 409A” shall also include any regulatory and other
interpretive guidance promulgated by the Treasury Department, including the
Treasury Regulations, or the Internal Revenue Service under Section 409A of the
Code.
     Securities Act. “Securities Act” means the Securities Exchange Act of 1934,
as amended from time to time.
     Separation from Service. “Separation from Service” means a “separation from
service” within the meaning of Section 409A.
     Specified Employee. “Specified Employee” means a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code. By way of clarification,
“specified employee” means a “key employee” (as defined in Section 416(i) of the
Code, disregarding Section 416(i)(5) of the Code) of the Company. A Participant
shall be treated as a key employee if the Participant meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Section 416(i)(5) of the Code) at any
time during the twelve (12) month period ending on an Identification Date. If a
Participant is a key employee as of an Identification Date, the Participant
shall be treated as a Specified Employee for the twelve (12) month period
beginning on the first day of the fourth month following such Identification
Date. For purposes of any “Specified Employee” determination hereunder, the
“Identification Date” shall mean the last day of the calendar year. The
Committee may in its discretion amend the Plan to change the Identification
Date, provided that any change to the Plan’s Identification Date shall not take
effect for at least twelve (12) months after the date of the Plan amendment
authorizing such change.

-9-



--------------------------------------------------------------------------------



 



     Subsidiary. “Subsidiary” means (a) any corporation which is a member of a
“controlled group of corporations” which includes SYSCO, as defined in Code
Section 414(b), (b) any trade or business under “common control” with SYSCO, as
defined in Code Section 414(c), (c) any organization which is a member of an
“affiliated service group” which includes SYSCO, as defined in Code Section
414(m), (d) any other entity required to be aggregated with SYSCO pursuant to
Code Section 414(o), and (e) any other organization or employment location
designated as a “Subsidiary” by resolution of the Board of Directors or by the
Committee for purposes of this Plan.
     SYSCO. “SYSCO” means Sysco Corporation, the sponsor of this Plan.
     SYSCO Service. “SYSCO Service” means service with SYSCO or a Subsidiary for
which the Participant is awarded “credited service” under the Pension Plan for
vesting purposes or would be awarded “credited service” under the Pension Plan
for vesting purposes if the Participant was covered under the Pension Plan. For
purposes of this definition, “Pension Plan” means the Sysco Corporation
Retirement Plan, a defined benefit plan qualified under Section 401(a) of the
Code, and any U.S. qualified defined benefit pension plan successor thereto.
     Termination. “Termination” means Separation from Service from SYSCO and its
Subsidiaries, voluntarily or involuntarily, for any reason other than
Retirement, death or Disability.
     Termination/Retirement Account. “Termination/Retirement Account” means that
portion of a Participant’s Account in the Deferred Compensation Ledger that has
not been allocated to In-Service Accounts.
     Treasury Regulations. “Treasury Regulations” means the Federal Income Tax
Regulations, and to the extent applicable any Temporary or Proposed Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
     Total Payments. “Total Payments” means all payments or benefits received or
to be received by a Participant in connection with a Change of Control of SYSCO
and the termination of his employment under the terms of this Plan, the Sysco
Corporation Supplemental Executive Retirement Plan, and in connection with a
Change of Control of SYSCO under the terms of any stock option plan or any other
plan, arrangement or agreement with the Company, its successors, any person
whose actions result in a Change of Control or any person affiliated with the
Company or who, as a result of the completion of transactions causing a Change
of Control, become affiliated with the Company within the meaning of
Section 1504 of the Code, taken collectively.
     Unforeseeable Emergency. “Unforeseeable Emergency” shall have the meaning
set forth in Section 6.9.

-10-



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND FROZEN PARTICIPANTS
     2.1 Eligibility. All participants in the Management Incentive Plan,
exclusive of any participant whose compensation income from the Company is
subject to taxation under the Canadian income tax laws, shall be eligible to
participate in this Plan. However, the Committee retains the right to establish
such additional eligibility requirements for participation in this Plan as it
may determine is appropriate or necessary from time to time and has the right to
determine, in its sole discretion, that any one or more persons who meet the
eligibility requirements shall not be eligible to participate for one or more
Plan Years beginning after the date they are notified of this decision by the
Committee.
     2.2 Frozen Participants. An active Participant shall have his participation
frozen (a “Frozen Participant”) as of the earliest of the date (a) he ceases to
be a Participant in the Management Incentive Plan, (ii) his compensation income
from the Company is subject to taxation under the Canadian income tax laws,
(iii) he transfers from the Company to a non-participating Subsidiary, or
(iv) the Committee exercises its discretion under the last sentence of
Section 2.1. A Frozen Participant’s Deferral Elections for the Plan Year (for
Bonus Deferrals) or the calendar year (for Salary Deferrals) shall remain in
effect until the end of the Plan Year or calendar year, as applicable, in which
such Participant becomes a Frozen Participant. A Frozen Participant shall not be
eligible to make Deferral Elections until such time as he again becomes eligible
to participate in the Plan, at which time any subsequent Deferral Elections
shall be subject to the rules of Sections 3.1 or 3.3, as applicable.

-11-



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANT DEFERRALS AND COMPANY CONTRIBUTIONS
     3.1 Bonus Deferral Election. A Participant may elect, what, if any,
percentage of his MIP Bonus earned during a given Plan Year is to be deferred
under this Plan (a “Bonus Deferral Election”), and such percentage shall be
designated by the Participant pursuant to such form as approved by the Committee
for this purpose (any such amount so deferred, a “Bonus Deferral”). To be
eligible to make a Bonus Deferral Election for a given Plan Year, a
Participant’s Eligibility Date must occur or have occurred on or before the
first day of the Plan Year to which such Bonus Deferral Election relates. To
make a Bonus Deferral Election, a Participant must complete, execute and file
with the Committee a Bonus Deferral Election form within the applicable
deadlines set forth below. A Bonus Deferral Election shall apply only with
respect to the Plan Year specified in the Bonus Deferral Election form, and
except as provided in Section 3.5 hereof, shall be irrevocable after the
applicable deadline for making a Bonus Deferral Election for such Plan Year. To
be effective, a Participant’s Bonus Deferral Election form must be received by
the Committee within the period established by the Committee for a given Plan
Year, provided that such period ends no later than the following times: (i) if
the MIP Bonus qualifies as Performance Based Compensation (as applied on a
Participant-by-Participant basis), the date that is six (6) months before the
end of the Plan Year with respect to which such MIP Bonus is payable; or (ii) if
the MIP Bonus does not qualify as Performance Based Compensation, the last day
of the Plan Year immediately preceding the Plan Year with respect to which such
MIP Bonus is payable. Prior to the period the Committee establishes for each
Participant to make his Bonus Deferral Election, the Committee shall notify all
eligible Participants of the maximum and minimum percentages of the MIP Bonus
earned during a given Plan Year that may be deferred. If the Committee does not
receive a Participant’s Bonus Deferral Election form within the period
established for such purpose by the Committee for such Plan Year, the
Participant shall be deemed to have elected not to make a Bonus Deferral
Election for that Plan Year.
     3.2 Company Match. The Company shall award to each Participant who elects
to defer a portion of his MIP Bonus under this Plan an amount equal to fifteen
percent (15%) of that portion of the amount of the MIP Bonus deferred which is
not in excess of twenty percent (20%) of his MIP Bonus, for a maximum potential
match by the Company of three percent (3%) of the Participant’s MIP Bonus (any
such amount so awarded, a “Company

-12-



--------------------------------------------------------------------------------



 



Match”). Notwithstanding anything herein or otherwise to the contrary, in no
event shall the calculation of the Company Match take into account amounts
deferred pursuant to Section 3.3.
     3.3 Salary Deferral Election. A Participant may elect to defer under this
Plan all or a portion of the Salary Compensation otherwise payable to the
Participant by the Company (a “Salary Deferral Election”), which amount shall be
designated by the Participant pursuant to such form as approved by the Committee
for this purpose (any such amount so deferred, a “Salary Deferral”). To make a
Salary Deferral Election, a Participant must complete, execute and file with the
Committee a Salary Deferral Election form within the applicable deadlines set
forth below. A Salary Deferral Election shall apply only with respect to the
calendar year or portion thereof, specified in the Salary Deferral Election
form, and, except as provided in Section 3.5 hereof, shall be irrevocable after
the applicable deadline for making a Salary Deferral Election for such calendar
year.
          (a) In General. To be effective, a Salary Deferral Election form must
be received by the Committee, within the period established by the Committee for
a given calendar year; provided that such period ends on or before December 31
of the year prior to the calendar year for which the Salary Deferral Election is
to be effective. If the Committee fails to receive a Salary Deferral Election
form from a Participant during the period established by the Committee for such
calendar year, the Participant shall be deemed to have elected not to make a
Salary Deferral Election for that calendar year.
          (b) Election for First Year as Participant. Notwithstanding the
provisions of Section 3.3(a), in the calendar year in which a Participant first
becomes eligible to participate in the Plan, the Participant may make a Salary
Deferral Election with respect to all or a portion of such Participant’s Salary
Compensation beginning with the payroll period next following the receipt of the
Participant’s Salary Deferral Election form; provided that such Salary Deferral
Election form is received by the Committee on or before the 30th day following
the Participant’s Eligibility Date. If the Committee does not receive such
Participant’s Salary Deferral Election on or before the 30th day following the
Participant’s Eligibility Date, the Participant shall be deemed to have elected
not to make a Salary Deferral Election for such calendar year. Salary Deferral
Elections by such a Participant for succeeding calendar years shall otherwise be
made in accordance with the provisions of Section 3.3(a).
          (c) Additional Rules and Procedures. The Committee shall have the
discretion to adopt such additional rules and procedures applicable to Salary
Deferral Elections that the Committee determines are necessary. By way of
amplification and not limitation, the Committee shall have the authority to
limit the amount of Salary

-13-



--------------------------------------------------------------------------------



 



Compensation deferred by a Participant under this Plan for any calendar year,
require a Participant to pay or provide for payment of cash to the Company,
and/or take such other actions determined to be necessary where, as a result of
a Participant’s Salary Deferral Election, the compensation payable to a
Participant currently is less than such Participant’s tax withholding and other
obligations.
     3.4 Discretionary Company Contributions. Notwithstanding anything to the
contrary contained herein, if authorized by the Board of Directors or a
committee thereof, the Company, may, pursuant to a written agreement approved by
the Board of Directors or a committee thereof, cause the Company to make
additional contributions to a Participant’s Account. Any discretionary Company
contributions made pursuant to this Section 3.4 shall be credited to a
Participant’s Termination/Retirement Account and shall be paid at the earliest
to occur of a Participant’s death, Disability, Retirement or Termination. Unless
otherwise expressly provided in such written agreement, such discretionary
contributions by the Company shall vest in accordance with the provisions of
Section 5.2 of the Plan.
     3.5 Cancellation of Deferral Elections upon the Occurrence of an
Unforeseeable Emergency. Notwithstanding anything to the contrary contained
herein, if a Participant requests a hardship withdrawal pursuant to Section 6.9,
and the Committee determines that such Participant has suffered an Unforeseeable
Emergency, the Participant may elect to cancel such Participant’s Deferral
Elections in effect for such calendar year. Such election shall be made in
writing by the Participant in such form as the Committee determines from time to
time. In addition, if a Participant receives a hardship distribution under a
401(k) plan sponsored by the Company, all Deferral Elections in effect for the
calendar year or Plan Year, as the case may be, in which such hardship
distribution is made shall be cancelled, and such Participant may not make
additional Deferral Elections for at least six (6) months following the receipt
of such hardship distribution. Any subsequent Deferral Election shall be subject
to the rules of Sections 3.1 or 3.3, as applicable.

-14-



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNT
     4.1 Establishing a Participant’s Account. The Committee shall establish an
Account for each Participant in a Deferred Compensation Ledger which shall be
maintained by the Company. Each Account shall reflect the entire interest of the
Participant in the Plan.
     4.2 Credit of the Participant’s Bonus Deferral and the Company’s Match.
Upon completion of the Plan Year, the Committee shall determine, as soon as
administratively practicable, the amount of a Participant’s MIP Bonus that has
been deferred for that Plan Year and the amount of the Company Match that has
been awarded to the Participant pursuant to Section 3.2 and shall credit those
amounts to the Participant’s Account in the Deferred Compensation Ledger as of
the July 1st coincident with or closest to the end of the Plan Year for which
the MIP Bonus was awarded.
     4.3 Credit of the Participant’s Salary Deferrals. The Participant’s Account
in the Deferred Compensation Ledger shall be credited with Salary Deferrals, on
the same day of each month on which cash compensation would otherwise have been
paid to a Participant, with a dollar amount equal to the total amount by which
the Participant’s cash compensation for such month was reduced in accordance
with the Participant’s Salary Deferral Election.
     4.4 Deemed Investment of Deferrals. The credit balance of the Deferrals in
the Participant’s Account shall be deemed invested and reinvested from time to
time in such Investments as shall be designated by the Participant in accordance
with the following:
          (a) Upon commencement of participation in the Plan, each Participant
shall make a designation of the Investments in which the Deferrals in such
Participant’s Account will be deemed invested. The Investments designated by a
Participant shall be deemed to have been purchased on the date on which the
Deferrals are credited to the Participant’s Account, or if such day is not a
Business Day, on the first Business Day following such date. If a Participant
has not made a designation of Investments in which such Participant’s Deferrals
will be deemed invested, the credit balance of the Deferrals in the
Participant’s Account shall be deemed to be invested in the Default Investment.
          (b) At such times and under such procedures as the Committee shall
designate, each Participant shall have the right to (i) change the existing
Investments in which the Deferrals in such Participant’s Account are

-15-



--------------------------------------------------------------------------------



 



deemed invested by treating a portion of such Investments as having been sold
and the new Investments purchased (i.e., an investment transfer), and
(ii) change the Investments which are deemed purchased with future Deferrals
credited to the Participant’s Account.
          (c) In the case of any deemed purchase of an Investment, the
Participant’s Account shall be decreased by a dollar amount equal to the number
of units of such Investment treated as purchased multiplied by the per unit net
asset value of such Investment as of such date or, if such date is not a
Business Day, on the first Business Day following such date, and shall be
increased by the number of units of such Investment treated as purchased. In the
case of any deemed sale of an Investment, the Participant’s Account shall be
decreased by the number of units of such Investment treated as sold, and shall
be increased by a dollar amount equal to the number of units of such Investment
treated as sold multiplied by the net asset value of such Investment as of such
date or, if such date is not a Business Day, on the first Business Day following
such date.
          (d) In no event shall the Company be under any obligation, as a result
of any designation of Investments made by Participants, to acquire any
Investment assets, it being intended that the designation of any Investment
shall only affect the determination of the amounts ultimately paid to a
Participant.
          (e) In determining the amounts of all debits and credits to the
Participant’s Account, the Committee shall exercise its reasonable best
judgment, and all such determinations (in the absence of bad faith) shall be
binding upon all Participants and their Beneficiaries. If an error is discovered
in the Participant’s Account, the Committee, in its sole and absolute
discretion, shall cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.
     4.5 Crediting of Earnings on Deferrals Invested in the Default Investment.
Earnings will be credited on the portion of the Participant’s Account
attributable to Deferrals invested (or deemed invested) by a Participant in the
Default Investment in accordance with this Section 4.5. For the portion of the
Participant’s Account attributable to Deferrals invested (or deemed invested) in
the Default Investment as of the close of business on July 1, 2008 (including a
Participant’s Bonus Deferral for the fiscal year 2008 MIP Bonus), earnings
credited to a Participant’s Account on or after July 2, 2008 with respect to
such amounts will be credited at a per annum investment return equal to the sum
of (a) the investment return of the Default Investment, plus (b) one percent
(1%). For Deferrals credited to a Participant’s Account on or after July 2, 2008
and invested in the Default Investment, and investment transfers into the
Default Investment on or after July 2, 2008, earnings credited to a
Participant’s

-16-



--------------------------------------------------------------------------------



 



Account on or after July 2, 2008 with respect to such amounts will be credited
at a per annum investment return equal to the investment return of the Default
Investment.
     4.6 Crediting of Interest on Company Match. Interest will be credited on
the portion of the Participant’s Account attributable to Company Matches in
accordance with this Section 4.6. For Company Matches credited to a
Participant’s Account prior to July 2, 2008 (including the Company Match
attributable to a Participant’s Bonus Deferral for the fiscal year 2008 MIP
Bonus), interest credited to a Participant’s Account on or after July 2, 2008
with respect to such amounts will be credited at a per annum interest rate equal
to the sum of (a) the investment return of the Default Investment, plus (b) one
percent (1%). For Company Matches credited to a Participant’s Account on or
after July 2, 2008, interest credited to a Participant’s Account on or after
July 2, 2008 with respect to such amounts will be credited at a per annum
interest rate equal to the investment return of the Default Investment. Interest
on each Company Match shall be compounded annually, but credited on a daily
basis.
     4.7 Procedure to Credit or Debit Interest, Earnings or Losses Upon an Event
of Distribution.
          (a) Crediting of Interest or Deemed Investment Earnings or Losses
Prior to Commencement of Distributions. The Participant’s Account shall continue
to be credited or debited with Investment earnings or losses until the later to
occur of (x) the date of the event giving rise to the distribution; or (y) the
last day of the month preceding the month in which distributions will commence
(the “Conversion Date”), at which time the deemed Investments of the portion of
the Participant’s Account attributable to Deferrals, other than amounts invested
in the Default Investment, shall be treated as sold and credited with a dollar
value in accordance with Section 4.4(c) and invested in the Default Investment.
For the period beginning on the Conversion Date and ending on the day
immediately before the date on which distributions commence, the portion of the
Participant’s Account attributable to Deferrals shall be credited with earnings
as provided in Section 4.5. For purposes of this Section 4.7(a), for the period
prior to the commencement of distributions, the portion of the Participant’s
Account attributable to Company Matches shall be credited with interest as
provided in Section 4.6. As of the close of business on the date immediately
prior to the date distributions are to commence, interest and Investment
earnings shall no longer be credited to a Participant’s Account pursuant to this
Section 4.7(a) and interest shall be credited to the Participant’s Account as
provided in Section 4.7(b).
          (b) Crediting of Interest After Commencement of Installment
Distributions. If any portion of a Participant’s Account is to be paid pursuant
to the Installment Distribution Option, interest shall be credited to the

-17-



--------------------------------------------------------------------------------



 



declining balance of the portion of the Participant’s Account subject to this
Section 4.7(b), beginning on the day on which distributions commence and
continuing until the day immediately before the final installment distribution
is paid. The interest crediting rate for purposes of this Section 4.7(b) shall
be determined as follows: (i) for events occurring prior to July 2, 2008 that
give rise to a distribution, the per annum interest rate equal to the sum of
(x) Moody’s as of the last day of the month that is two (2) months prior to the
month during which distributions are to commence; plus (y) one percent (1%); and
(ii) for events occurring on or after July 2, 2008 that give rise to a
distribution, the per annum interest rate equal to Moody’s as of the last day of
the month that is two (2) months prior to the month during which distributions
are to commence.
          (c) Variable Investment Option. For Participants whose Retirement
occurred prior to July 2, 2008, and who elected the Variable Investment Option
(as defined in the Current Plan), the determination of the amount of each
installment distribution and the crediting of Investment earnings and losses
during the period in which the Participant is receiving distributions shall be
governed by the terms of the Current Plan, except that for purposes of
determining the amount of Investment earnings and losses credited to such
Participant’s Account the terms of the Plan shall govern.

-18-



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     5.1 Deferrals. The amount credited to a Participant’s Account attributable
to Deferrals, adjusted for deemed Investment earnings and losses pursuant to
Sections 4.4 and 4.5, shall be 100% vested at all times, except that deemed
Investment earnings attributable to Deferrals shall be subject to forfeiture
under Sections 6.7 and 6.8.
     5.2 Company Match.
          (a) Each Company Match, together with interest accumulated on those
matches pursuant to Section 4.6, shall vest in accordance with the following
schedule provided such Participant is at least fifty-five (55) years of age and
has fifteen (15) years of MIP Participation:

                    Participant’s Combined Full Years of Age             and
Full Years of MIP Participation   Vested Percentage        
Less than 70
    0 %        
70
    50 %        
71
    55 %        
72
    60 %        
73
    65 %        
74
    70 %        
75
    75 %        
76
    80 %        
77
    85 %        
78
    90 %        
79
    95 %        
80 or more
    100 %        

          (b) Notwithstanding the foregoing, each Company Match together with
interest accumulated on those matches pursuant to Section 4.6, shall
automatically vest on the earlier to occur of (a) the tenth (10th) anniversary
of the date as of which the Company Match was credited to the Participant’s
Account, (b) the Participant attaining age 60, (c) the Participant’s death,
(d) the Participant’s Disability, or (e) a Change of Control.
          (c) Notwithstanding anything to the contrary contained herein, the
Compensation and Stock Option Committee of the Board of Directors may, within
its sole discretion, accelerate vesting under this Section 5.2 when it
determines that specific situations warrant such action.
          (d) Vested Company Matches together with interest accumulated on those
matches pursuant to Section 4.6 shall be subject to forfeiture under
Sections 6.7 and 6.8, and any applicable reduction caused by the restriction set
forth in Section 6.11.

-19-



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
     6.1 Death. Upon the death of a Participant, the Participant’s Beneficiary
or Beneficiaries shall be paid the balance of the Participant’s Account in the
Deferred Compensation Ledger pursuant to the distribution option selected by the
Participant under Section 6.6(c).
          Each Participant, upon making his initial deferral election, shall
file with the Committee a designation of one or more Beneficiaries to whom
distributions otherwise due the Participant shall be made in the event of the
Participant’s death prior to the complete distribution of the amount credited to
his Account in the Deferred Compensation Ledger. The designation shall be
effective upon receipt by the Committee of a properly executed form approved by
the Committee for that purpose. The Participant may from time to time revoke or
change any designation of Beneficiary by filing another approved Beneficiary
designation form with the Committee. If there is no valid designation of
Beneficiary on file with the Committee at the time of the Participant’s death,
or if all of the Beneficiaries designated in the last Beneficiary designation
have predeceased the Participant or, in the case of an entity, otherwise ceased
to exist, the Beneficiary shall be the Participant’s spouse, if the spouse
survives the Participant, or otherwise the Participant’s estate. A Beneficiary
who is an individual shall be deemed to have predeceased the Participant if the
Beneficiary dies within 30 days of the date of the Participant’s death. If any
Beneficiary survives the Participant but dies or, in the case of an entity,
otherwise ceases to exist before receiving all amounts due the Beneficiary from
the Participant’s Account, the balance of the amount which would have been paid
to that Beneficiary shall, unless the Participant’s designation provides
otherwise, be distributed to the individual deceased Beneficiary’s estate or, in
the case of an entity, to the Participant’s spouse, if the spouse survives the
Participant, or otherwise to the Participant’s estate. Any Beneficiary
designation which designates any person or entity other than the Participant’s
spouse must be consented to in writing by the Participant’s spouse in a form
acceptable to the Committee in order to be effective.
     6.2 Disability. Upon the Disability of a Participant, the Participant shall
be paid the balance of the Participant’s Account in the Deferred Compensation
Ledger pursuant to the distribution option selected by the Participant under
Section 6.6(c).
     6.3 Retirement. Upon the Retirement of a Participant, the Participant shall
be paid the vested portion of such Participant’s Account in the Deferred
Compensation Ledger pursuant to the Distribution option selected by

-20-



--------------------------------------------------------------------------------



 



the Participant under Section 6.6(c). Any amounts not vested at the time of such
Participant’s Retirement shall be forfeited.
     6.4 Distributions Upon Termination. Upon a Participant’s Termination, the
Participant shall be paid the vested portion of such Participant’s Account in
the Deferred Compensation Ledger pursuant to the Lump Sum Distribution Option.
Any amounts not vested at the time of such Participant’s Termination shall be
forfeited.
     6.5 In-Service Distributions. Each In-Service Distribution shall be paid in
a lump sum at the time provided in the In-Service Distribution Election made
with respect thereto, or as soon as administratively practicable after the
occurrence of the In-Service Distribution Date. Notwithstanding a Participant’s
election to receive an In-Service Distribution of some or all of the
Participant’s Account, if the Participant’s Retirement, Disability, death or
Termination, as applicable, occurs prior to any In-Service Distribution Date(s),
the Participant’s remaining In-Service Account balance(s) (after making any
In-Service Distributions with respect to In-Service Distribution Date(s)
occurring prior to such Participant’s Retirement, death, Disability or
Termination but not otherwise paid) shall be distributed pursuant to the Plan’s
provisions regarding distributions upon Retirement, Disability, death or
Termination, as applicable.
     6.6 Distribution Elections for Deferrals. Each Participant shall have the
right to elect, to revoke, or to change any prior election of the timing of
payment or the form of distribution at the time and under the rules established
by the Committee, which rules shall include and shall be limited by the
provisions of this Section 6.6.
          (a) Initial Distribution Elections.
               (i) Death/Disability/Retirement Distribution Elections. A
Participant may elect different forms of distribution, as specified in
Section 6.6(c), with respect to the distribution events described in
Sections 6.1 (upon death), 6.2 (upon Disability) and 6.3 (upon Retirement). The
initial election of form of distribution with respect to a particular
distribution event, if received by the Committee in proper form prior to or
concurrent with the time a Participant first makes an affirmative Deferral
Election under this Plan, shall be effective upon receipt, and shall become
irrevocable at the time a Participant first makes an affirmative Deferral
Election under this Plan. All elections of form of distribution, with respect to
such distribution events, made after the time a Participant first makes an
affirmative Deferral Election under this Plan must comply with the rules of
Section 6.6(b).
               (ii) In-Service Distribution Elections. In connection with each
Salary Deferral Election and/or Bonus Deferral Election made for a given
calendar year and/or Plan Year, a Participant may elect to

-21-



--------------------------------------------------------------------------------



 



receive such Deferrals in a lump sum distribution at an In-Service Distribution
Date that is at least three (3) years after the end of the calendar year in
which such Salary Compensation or MIP Bonus would otherwise have been paid (an
“In-Service Distribution Election”); provided, however, that a Participant’s
designation of an In-Service Distribution Date with respect to a Bonus Deferral
shall not apply to any Company Match associated with such Bonus Deferral. For
the avoidance of doubt, a vested Company Match shall only be payable in
connection with a distribution event described in Section 6.1 (upon death), 6.2
(upon Disability), 6.3 (upon Retirement), or 6.4 (upon Termination). Except as
otherwise required by the Committee, an In-Service Distribution Election may be
made separately with respect to each calendar year’s or Plan Year’s Salary
Deferrals and/or Bonus Deferrals, and In-Service Accounts shall be established
accordingly. Any portion of a Deferral that is not credited to an In-Service
Account shall be credited to the Participant’s Termination/Retirement Account,
which credited amounts shall remain credited to the Participant’s
Termination/Retirement Account until such amounts have been distributed to the
Participant or the Participant’s Beneficiary and may not be later credited or
reallocated to an In-Service Account.
          (b) Subsequent Elections. Any election, revocation, or change of
election of form of distribution with respect to distributions upon death,
Disability and Retirement that a Participant makes after he first makes an
affirmative Deferral Election under this Plan; or change of election of time of
payment with respect to In-Service Distributions (such elections, revocations
and changes are referred to collectively herein as “Subsequent Elections”) shall
be effective only if the requirements of this Section 6.6(b) are met. Subsequent
Elections may be submitted to the Committee from time to time in the form
determined by the Committee and shall be effective on the date that is twelve
(12) months after the date on which such Subsequent Election is received by the
Committee. If an event giving rise to a distribution occurs during the one-year
period after a Subsequent Election is made, or if such Subsequent Election does
not meet the requirements of this Section 6.6(b), distributions under this Plan
shall be made pursuant to the Participant’s last effective election, revocation,
or change with respect to the event giving rise to the distribution. With
respect to payments upon Retirement or upon the occurrence of an In-Service
Distribution Date, (i) the Subsequent Election must be received by the Committee
in proper form at least one year prior to such Participant’s Retirement or the
occurrence of an In-Service Distribution Date; and (ii) the first payment
pursuant to such Subsequent Election may not be made within the five-year period
commencing on the date such payment would have been made or commenced under the
last effective election, revocation, or change made by the

-22-



--------------------------------------------------------------------------------



 



Participant. Notwithstanding the foregoing provisions of this Section 6.6(b), at
such time as the Committee shall determine, but no later than December 31, 2008,
a Participant may make a Subsequent Election to change the form of distribution
of a Participant’s Account (for distributions upon Retirement, death or
Disability) and such election shall be immediately effective, provided that, a
Subsequent Election made during calendar year 2008 may not: (A) apply to any
amount that would otherwise be payable during calendar year 2008, (B) cause an
amount that is otherwise payable after calendar year 2008 to be paid in calendar
year 2008; and (C) such Subsequent Election shall not apply to any distribution
otherwise payable within the six (6) month period following the date of such
Subsequent Election.
          (c) Distribution Options. The distribution options that may be
selected by Participants pursuant to this Section 6.6 are as follows:
               (i) Installment Distribution Option. If a Participant selects the
“Installment Distribution Option”, with respect to all or a portion of a
Participant’s Account, except as otherwise provided in this Section 6.6(c)(i),
the Participant or the Participant’s Beneficiaries shall be paid the portion of
the Participant’s Account in the Deferred Compensation Ledger to which this
section applies in equal quarterly or annual (as selected by the Participant)
installments of principal and interest for a period of up to 20 years (as
selected by the Participant). Notwithstanding the foregoing, if the Participant
forfeits all or a portion of his Account pursuant to Section 6.7 (forfeiture for
cause) or Section 6.8 (forfeiture for competition), the amount of each
installment of principal and interest shall be recalculated as of the date of
any such forfeiture taking into account the remaining amount due to the
Participant and the remaining period over which such Participant was to receive
installments payments pursuant to this Section 6.6(c)(i). Amounts distributed
pursuant to the Installment Distribution Option shall be treated as a single
payment for purposes of the subsequent deferral election rules of Section 409A.
               (ii) Lump Sum Distribution Option. If the Participant selects the
“Lump Sum Distribution Option”, with respect to all or a portion of the
Participant’s Account, the Participant or the Participant’s Beneficiaries shall
be paid the portion of the Participant’s Account in the Deferred Compensation
Ledger to which this Section 6.6(c)(ii) applies, in a lump sum.
               (iii) Combination Lump Sum and Installment Distribution Option.
Participants may also elect to have their Accounts distributed in part pursuant
to the Lump Sum Distribution Option, and the balance distributed pursuant to the
Installment Distribution Option, by making the appropriate designation on the
form

-23-



--------------------------------------------------------------------------------



 



which the Committee has approved for this purpose. If a Participant elects to
have his Account distributed pursuant to this Section 6.6(c)(iii), the lump sum
payment shall be made at the time provided under Section 6.6(d) and the
installment payments shall commence upon the next applicable payment date (i.e.,
either quarterly or annually).
               (iv) Default Distribution Option. If a Participant does not have
an effective election as to the form of distribution on file with the Committee
at the time distributions to such Participant are to commence, the Participant
shall be conclusively deemed to have elected to receive the vested balance of
such Participant’s Account pursuant to the Installment Distribution Option
annually over a period of fifteen (15) years (the “Default Distribution
Option”).
          (d) Commencement of Distributions. Distributions pursuant to this
Section 6.6 shall commence as soon as administratively feasible after the event
giving rise to the distribution, but not later than 90 days after the event
giving rise to the distribution; provided, however, that in the case of the
death of the Participant, distributions shall not commence within the thirty
(30) day period following the Participant’s death; provided further, that, in
the case of a Participant who has made a Subsequent Election with respect to
distributions upon Retirement or the occurrence of an In-Service Distribution
Date, distributions upon Retirement or the occurrence of an In-Service
Distribution Date shall not commence earlier than the time prescribed by
Section 6.6(b); provided further, that distributions to a Specified Employee
that result from such Participant’s Retirement or Termination shall not commence
earlier than the date that is six (6) months after such Specified Employee’s
Retirement or Termination from the Company if such earlier commencement would
result in the imposition of tax under Section 409A. If distributions to a
Participant are delayed because of the six-month distribution delay described in
the immediately preceding sentence, such distributions shall commence as soon as
administratively feasible following the end of such six-month period, but not
later than thirty (30) days after the end of such six-month period.
     6.7 Forfeiture For Cause.
          (a) Forfeiture on Account of Discharge. If the Committee finds, after
full consideration of the facts presented on behalf of both SYSCO (or as
applicable, a Subsidiary) and a Participant, that the Participant was discharged
by SYSCO (or as applicable, a Subsidiary) for: (i) fraud, (ii) embezzlement,
(iii) theft, (iv) commission of a felony, (v) proven dishonesty in the course of
his employment by SYSCO (or as applicable, a Subsidiary) which damaged SYSCO
and/or any of its Subsidiaries, or (vi) disclosing trade secrets of SYSCO and/or
any of its Subsidiaries ((i) through (vi) individually and collectively referred
to as “Forfeiture Event”), the entire

-24-



--------------------------------------------------------------------------------



 



amount credited to the Participant’s Account in the Deferred Compensation Ledger
as of the date of discharge, exclusive of the lesser of (a) the credit balance
of the Participant’s Account attributable to Deferrals of the Participant,
without any adjustments for deemed Investment earnings and losses pursuant to
Sections 4.4, 4.5 and 4.7, or (b) the credit balance of the Participant’s
Account attributable to Deferrals, taking into account the adjustments for
deemed Investment earnings and losses pursuant to Sections 4.4, 4.5 and 4.7,
shall be forfeited even though it may have been previously vested under
Article V.
          (b) Forfeiture after Commencement of Distributions. If the Committee
finds, after full consideration of the facts presented on behalf of both SYSCO
(or as applicable, a Subsidiary) and the Participant, that a Participant who has
begun receiving distributions under this Plan (other than In-Service
Distributions) engaged in a Forfeiture Event during his employment with SYSCO
(or as applicable, a Subsidiary) (even though the Participant was not discharged
from SYSCO or a Subsidiary for such a Forfeiture Event), the Participant and/or
Participant’s Beneficiaries shall forfeit the entire amount credited to the
Participant’s Account in the Deferred Compensation Ledger exclusive of the
lesser of (i) the credit balance of the Participant’s Account attributable to
Deferrals of the Participant, without any adjustments for deemed Investment
earnings and losses pursuant to Sections 4.4, 4.5 and 4.7, or (ii) the credit
balance of the Participant’s Account attributable to Deferrals, taking into
account the adjustments for deemed Investment earnings and losses pursuant to
Sections 4.4, 4.5 and 4.7, even though it may have been previously vested under
Article V. For purposes of determining the portion of the Participant’s Account
attributable to Deferrals, any distributions made to a Participant before the
date of determination shall be applied first to reduce the credit balance of the
Participant’s Account attributable to Deferrals (exclusive of any associated
Investment earnings).
          (c) Committee Discretion. The decision of the Committee as to the
existence of a Forfeiture Event shall be final. No decision of the Committee
shall affect the finality of the discharge of the Participant by SYSCO or a
Subsidiary in any manner.
          (d) Special Rule for Change of Control. Notwithstanding the above, the
forfeiture created by Sections 6.7(a) and 6.7(b), respectively, shall not apply
to a Participant who: (i) is discharged during the Plan Year in which a Change
of Control occurs, or during the next three (3) succeeding Plan Years following
the Plan Year in

-25-



--------------------------------------------------------------------------------



 



which a Change of Controls occurs (the “Change of Control Period”) or
(ii) during the Change of Control Period is determined by the Committee to have
engaged in a Forfeiture Event, unless an arbitrator selected to review the
Committee’s findings agrees with the Committee’s determination to apply the
forfeiture. The arbitration shall be governed by the provisions of
Section 7.7(e) below.
     6.8 Forfeiture for Competition.
          (a) Participant hereby recognizes that the Company would not be
providing the valuable benefits conferred by this Plan but for Participant’s
willingness to provide certain post-employment covenants designed to protect
SYSCO and its Subsidiaries’ valuable confidential information, trade secrets and
goodwill, including, without limitation, its valuable customer and supplier
relationships. By accepting the benefits provided by this Plan, Participant
acknowledges that Participant is engaging in an arms-length transaction of
parties with equal bargaining power, recognizing that Participant may refuse to
accept the benefits provided by this Plan and accordingly refuse to provide the
covenants contained in this Section 6.8 without any impact on Participant’s
continued employment with SYSCO (or, as applicable, any Subsidiary).
          (b) Participant shall forfeit all amounts otherwise due under this
Plan, exclusive of the lesser of (i) the credit balance of the Participant’s
Account attributable to Deferrals of the Participant, without any adjustments
for deemed Investment earnings and losses pursuant to Sections 4.4, 4.5 and 4.7,
or (ii) the credit balance of the Participant’s Account attributable to
Deferrals, taking into account the adjustments for deemed Investment earnings
and losses pursuant to Sections 4.4, 4.5 and 4.7, if the Committee finds, after
full consideration of the facts, that Participant, at any time within five
(5) years from Participant’s last day of employment and without written consent
of SYSCO’s CEO or General Counsel, directly or indirectly engages in any of the
following acts: (1) provides services (regardless of whether as a director,
officer, employee, consultant or independent contractor) that are substantially
the same as provided to SYSCO (or as applicable, any Subsidiary) of any business
that competes with the business of SYSCO (or, if applicable, any Subsidiary if
Participant worked for a Subsidiary as of Participant’s last day of employment)
in any county where SYSCO (or as applicable, any Subsidiary) that employed
Participant sold product as of the date of this Plan, provided that Participant
also worked in or had responsibility over such county or counties at any time
during the last twenty-four (24) months of Participant’s employment with SYSCO
(or, as applicable, any Subsidiary); (2) solicits, entices or recruits for any
business that competes with the

-26-



--------------------------------------------------------------------------------



 



business of SYSCO (or, if applicable, any Subsidiary if Participant worked for a
Subsidiary as of Participant’s last day of employment) any actual or prospective
customer of SYSCO (or as applicable, any Subsidiary) with whom Participant had
contact at any time during Participant’s employment; (3) solicits, entices or
recruits any employee of SYSCO or any Subsidiary to leave such employment to
join a competing business; or (4) discloses any trade secret or item of
confidential information of SYSCO and/or any Subsidiary to a competing business.
For purposes of determining the portion of the Participant’s Account
attributable to Deferrals, any distributions made to a Participant before the
date of determination shall be applied first to reduce the credit balance of the
Participant’s Account attributable to Deferrals (exclusive of any associated
Investment earnings).
          (c) Notwithstanding the foregoing, the forfeiture created by this
Section 6.8 shall not apply to any Participant whose termination of employment
from SYSCO or a Subsidiary occurs during the Change of Control Period.
     6.9 Hardship Withdrawals. Any Participant may request a hardship withdrawal
to satisfy an “Unforeseeable Emergency.” No hardship withdrawal can exceed the
lesser of (i) the amount of Deferrals credited to the Participant’s Account, or
(ii) the amount reasonably necessary to satisfy the Unforeseeable Emergency.
Whether an Unforeseeable Emergency exists and the amount reasonably needed to
satisfy such need shall be determined by the Committee based upon the evidence
presented by the Participant and the rules established in this Section 6.9. If a
hardship withdrawal under this Section 6.9 is approved by the Committee, it
shall be paid within ten (10) days of the Committee’s determination. For
purposes of this Plan, an “Unforeseeable Emergency” means either: (i) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse or of a dependent (as defined in
Section 152(a) of the Code) of the Participant, (ii) loss of the Participant’s
property due to casualty, or (iii) other similar extraordinary and unforeseeable
circumstance arising as a result of events beyond the control of the
Participant, provided that in each case the circumstances qualify as an
“unforeseeable emergency” for purposes of Section 409A. The circumstances that
constitute a hardship shall depend upon the facts of each case, but, in any
case, amounts distributed with respect to an Unforeseeable Emergency shall not
exceed the amount necessary to satisfy such need plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such need is or may be relieved: (a) through
reimbursement or compensation by insurance or otherwise (other than compensation
that would otherwise be available to the Participant from either a tax-qualified
plan or another non-qualified

-27-



--------------------------------------------------------------------------------



 



deferred compensation plan (irrespective of whether such non-qualified deferred
compensation plan is subject to Section 409A of the Code)), (b) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets will
not itself cause severe financial hardship, or (c) additional compensation that
may be available to such Participant by reason of a cancellation of deferrals
under Section 3.5 of this Plan. Foreseeable needs for funds, such as the need to
send a Participant’s child to college or the desire to purchase a home, shall
not be considered to be an Unforeseeable Emergency.
     6.10 Payments Upon Income Inclusion Under Section 409A. It is intended that
the provisions of this Plan shall comply fully with the requirements of
Section 409A. In the event that it is determined that some or all of the
provisions of this Plan do not comply with the requirements of Section 409A and
a Participant is required to include in income amounts otherwise deferred under
this Plan as a result of non-compliance with Section 409A, the Participant shall
be entitled, upon request, to receive a distribution from such Participant’s
Account not to exceed the lesser of (i) the vested portion of the Participant’s
Account, or (ii) the amount required to be included in income as a result of the
failure of the Plan to comply with the requirements of Section 409A. Amounts
distributable pursuant to this Section 6.10 shall be distributed as soon as
administratively feasible but no later than ninety (90) days after the date of
the determination that such provisions of the Plan do not comply with the
requirements of Section 409A.
     6.11 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. In the event that any payment or benefit received or to be
received by a Participant in connection with a Change of Control of SYSCO, or
the termination of his employment by the Company would not be deductible,
whether in whole or in part, by the Company or any affiliated company, as a
result of Section 280G of the Code and a reduction under the Sysco Corporation
Supplemental Executive Retirement Plan is not sufficient to cause all benefits
paid under this Plan to be deductible, the benefits payable under this Plan
shall be reduced until no portion of the Total Payments is not deductible as a
result of Section 280G of the Code, or the benefits payable under this Plan have
been reduced to an amount equal to the credit balance of the Participant’s
Account attributable to Deferrals, as adjusted for deemed Investment earnings
and losses pursuant to Sections 4.4 and 4.5. In determining this limitation:
(a) no portion of the Total Payments which the Participant has waived in writing
prior to the date of the payment of benefits under this Plan will be taken into
account, (b) no portion of the Total Payments which tax counsel, selected by
SYSCO’s independent auditors and acceptable to the Participant and reasonably
acceptable to

-28-



--------------------------------------------------------------------------------



 



SYSCO (“Tax Counsel”), determines not to constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code will be taken into account
(including, without limitation, amounts not treated as a “parachute payment” as
a result of the application of Section 280G(d)(4)(A)), (c) no portion of the
Total Payments which Tax Counsel, determines to be reasonable compensation for
services rendered within the meaning of Section 280G(d)(4)(B) of the Code will
be treated as an “excess parachute payment” in the manner provided by
Section 280G(d)(4)(B), and (d) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by SYSCO’s
independent auditors in accordance with Sections 280G(b)(3) and (4) of the Code.
Notwithstanding anything herein or otherwise to the contrary, the Compensation
Committee of the Board of Directors, may, within its sole discretion and
pursuant to an agreement approved by the Compensation Committee, waive
application of this Section 6.11, when it determines that specific situations
warrant such action.
     6.12 Responsibility for Distributions and Withholding of Taxes. The
Committee shall furnish information, to the Company last employing the
Participant, concerning the amount and form of distribution to any Participant
entitled to a distribution so that the Company may make or cause the Rabbi Trust
to make the distribution required. It shall also calculate the deductions from
the amount of the benefit paid under the Plan for any taxes required to be
withheld by federal, state or local government and will cause them to be
withheld.

-29-



--------------------------------------------------------------------------------



 



ARTICLE VII

ADMINISTRATION
     7.1 Committee Appointment. The Committee shall be appointed by the Board of
Directors or its designee. Each Committee member shall serve until his or her
resignation or removal. The Board of Directors or its designee shall have the
sole discretion to remove any one or more Committee members and to appoint one
or more replacement or additional Committee members from time to time.
     7.2 Committee Organization and Voting. The organizational structure and
voting responsibilities of the Committee shall be as set forth in the bylaws of
the Committee.
     7.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and shall have all powers necessary to accomplish
those purposes, including but not by way of limitation the right, power and
authority:
          (a) to make rules and regulations for the administration of the Plan;
          (b) to construe all terms, provisions, conditions and limitations of
the Plan;
          (c) to correct any defect, supply any omission or reconcile any
inconsistency that may appear in the Plan in the manner and to the extent it
deems expedient to carry the Plan into effect for the greatest benefit of all
parties at interest;
          (d) to designate the persons eligible to become Participants and to
establish the maximum and minimum amounts that may be elected to be deferred;
          (e) to determine all controversies relating to the administration of
the Plan, including but not limited to:
               (i) differences of opinion arising between the Company and a
Participant in accordance with Section 7.7, except when the difference of
opinion relates to the entitlement to, the amount of or the method or timing of
payment of a benefit affected by a Change of Control, in which event, such
difference of opinion shall be decided by judicial action; and
               (ii) any question it deems advisable to determine in order to
promote the uniform administration of the Plan for the benefits of all parties
at interest;
          (f) to delegate by written notice any plan administration duties of
the Committee to such individual members of the Committee, individual employees
of the Company, or groups of employees

-30-



--------------------------------------------------------------------------------



 



of the Company, as the Committee determines to be necessary or advisable to
properly administer the Plan; and
          (g) to designate the investment options treated as Investments for
purposes of this Plan.
     7.4 Committee Discretion. The Committee, in exercising any power or
authority granted under this Plan, or in making any determination under this
Plan shall perform or refrain from performing those acts pursuant to such
authority using its sole discretion and judgment. By way of amplification and
without limiting the foregoing, the Company specifically intends that the
Committee have the greatest possible discretion to construe the terms of the
Plan and to determine all questions concerning eligibility, participation and
benefits. Any decision made by the Committee or any refraining to act or any act
taken by the Committee in good faith shall be final and binding on all parties.
The Committee’s decision shall never be subject to de novo review.
Notwithstanding the foregoing, the Committee’s decisions, refraining to act or
acting is to be subject to judicial review for those incidents occurring during
the Plan Year in which a Change of Control occurs and during the next three
succeeding Plan Years.
     7.5 Reimbursement of Expenses. The Committee shall serve without
compensation for its services but shall be reimbursed by SYSCO for all expenses
properly and actually incurred in the performance of its duties under the Plan.
     7.6 Indemnification. To the extent permitted by law, members of the Board
of Directors, members of the Committee, employees of the Company, and all agents
and representatives of the Company shall be indemnified by the Company, and
saved harmless against any claims resulting from any action or conduct relating
to the administration of the Plan, except claims arising from gross negligence,
willful neglect or willful misconduct.
     7.7 Claims Procedure. Any person who believes that he or she is being
denied a benefit to which he or she is entitled under the Plan (referred to
hereinafter as a “Claimant”) must file a written request for such benefit with
the Committee; provided, however, that any claim involving entitlement to, the
amount of or the method of or timing of payment of a benefit affected by a
Change of Control shall be governed by Section 7.3(e)(i). Such written request
must set forth the Claimant’s claim and must be addressed to the Committee at
SYSCO’s principal office.
          (a) Initial Claims Decision. The Committee shall generally provide
written notice to the Claimant of its decision within ninety (90) days

-31-



--------------------------------------------------------------------------------



 



(or forty-five (45) days for a Disability-based claim) after the claim is filed
with the Committee; provided, however, that the Committee may have up to an
additional ninety (90) days (or up to two (2) thirty (30) day periods for a
Disability-based claim), to decide the claim, if the Committee determines that
special circumstances require an extension of time to decide the claim, and the
Committee advises the Claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim.
          (b) Appeals. A Claimant may appeal the Committee’s decision by
submitting a written request for review to the Committee within sixty (60) days
(or one hundred eighty (180) days for a Disability-based claim) after the
earlier of receiving the denial notice or after expiration of the initial review
period. Such written request must be addressed to the Committee at SYSCO’s
principal office. In connection with such request, the Claimant (and his or her
authorized representative, if any) may review any pertinent documents upon which
the denial was based and may submit issues and comments in writing for
consideration by the Committee. If the Claimant’s request for review is not
received within the earlier of sixty (60) days (or one hundred eighty (180) days
for a Disability-based claim) after receipt of the denial or after expiration of
the initial review period, the denial shall be final, and the Claimant shall be
barred and estopped from challenging the Committee’s determination.
          (c) Decision Following Appeal. The Committee shall generally make its
decision on the Claimant’s appeal in writing within sixty (60) days (or
forty-five (45) days for a Disability-based claim) following its receipt of the
Claimant’s request for appeal; provided, however, that the Committee may have up
to an additional sixty (60) days (or forty-five (45) days for a Disability-based
claim) to decide the claim, if the Committee determines that special
circumstances require an extension of time to decide the claim and the Committee
advises the Claimant in writing of the need for an extension (including an
explanation of the special circumstances requiring the extension) and the date
on which it expects to decide the claim. The Committee shall notify the Claimant
of its decision on the Claimant’s appeal in writing, regardless of whether the
decision is adverse.
          (d) Decisions Final; Procedures Mandatory. A decision on appeal by the
Committee shall be binding and conclusive upon all persons, and completion of
the claims procedures described in this Section 7.7 shall be a mandatory
precondition to commencement of any arbitration proceeding in connection with
the Plan by a person claiming rights under the Plan or by another person
claiming rights through such a person. The Committee may, in its sole
discretion, waive the procedures described in this Section 7.7 as a mandatory
precondition to such an action.

-32-



--------------------------------------------------------------------------------



 



          (e) Mandatory and Binding Arbitration. Any dispute that in any way
relates to this Plan, including, without limitation, any benefit allegedly due
under this Plan or that is the subject of any forfeiture decision under this
Plan, shall be submitted to mandatory and binding arbitration before the
American Arbitration Association (“AAA”), in accordance with the Employee
Benefit Plan Claims Arbitration Rules established by the AAA, at the sole and
exclusive jurisdiction of the AAA’s regional office for the State of Delaware.
The arbitrator shall be selected by permitting SYSCO and the Participant to
strike one name each from a panel of three names obtained from the AAA from its
panel of Employee Benefit Plan Claims Arbitrators. The person whose name is
remaining shall be the arbitrator. The arbitrator shall determine the extent of
discovery, if any, that is needed to resolve the dispute after hearing the
positions of each party regarding the need for discovery. The arbitrator shall
be bound to apply the laws of the State of Delaware to resolve any dispute
without regard for any conflict of law principles, as Participant acknowledges
that SYSCO is organized under the laws of the State of Delaware. The decision of
the arbitrator shall be final and binding on both parties.

-33-



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADOPTION BY SUBSIDIARIES
     8.1 Procedure for and Status After Adoption. Any Subsidiary may, with the
approval of the Committee, adopt this Plan by appropriate action of its board of
directors. The terms of this Plan shall apply separately to each Subsidiary
adopting this Plan and its Participants in the same manner as is expressly
provided for SYSCO and its Participants except that the powers of the Board of
Directors and the Committee under the Plan shall be exercised by the Board of
Directors of SYSCO or the Committee, as applicable. SYSCO and each Subsidiary
adopting this Plan shall bear the cost of providing plan benefits for its own
Participants. It is intended that the obligation of SYSCO and each Subsidiary
with respect to its Participants shall be the sole obligation of the Company
that is employing the Participant and shall not bind any other Company.
     8.2 Termination of Participation By Adopting Subsidiary. Any Subsidiary
adopting this Plan may, by appropriate action of its board of directors,
terminate its participation in this Plan. The Committee may, in its discretion,
also terminate a Subsidiary’s participation in this Plan at any time. The
termination of the participation in this Plan by any Subsidiary shall not,
however, affect the rights of any Participant who is working or has worked for
the Subsidiary as to amounts previously standing to his credit in his Account in
the Deferred Compensation Ledger, including, without limitation, all of the
Participant’s rights pursuant to Sections 4.4, 4.5 and 4.6 with respect to
amounts deferred by him and matched by the Company and credited to his Account,
prior to the distribution of those funds to the Participant, without
his consent.

-34-



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND/OR TERMINATION
     9.1 Amendment or Termination of the Plan. The Board of Directors, the
Committee, or their designees, may amend this Plan at any time by an instrument
in writing without the consent of any adopting Subsidiary; provided, however,
that authority to terminate this Plan or to make any amendment that would have a
significant financial statement or benefit impact on the Company shall be
reserved to the Board of Directors or its designee. Notwithstanding the
foregoing, in no event shall the Board of Directors have the authority to
terminate this Plan during the two (2) years following a Change of Control.
     9.2 No Retroactive Effect on Awarded Benefits. Absent a Participant’s prior
consent, no amendment shall:
          (a) affect the amounts then standing to his credit in his Account in
the Deferred Compensation Ledger;
          (b) change the rate of or method of calculating interest to accrue in
the future on Company Matches credited to a Participant’s Account prior to
July 2, 2008;
          (c) change a Participant’s rights under any provision relating to a
Change of Control after a Change of Control has occurred.
However, the Board of Directors shall retain the right at any time to (i) change
in any manner the method of calculating Investment earnings and losses effective
from and after the date of the amendment on the Participant’s Deferrals, and
(ii) change the rate of or method of calculating interest, effective from and
after the date of the amendment, to accrue on Company Matches credited to a
Participant’s Account on or after July 2, 2008, if in both cases the amendment
has been announced to the Participants.
     9.3 Effect of Termination. Upon termination of the Plan, the following
provisions of this Section 9.3 shall apply:
          (a) No additional amounts shall be credited to any Participant’s
Account in the Deferred Compensation Ledger, to the extent such amounts relate
to salaries or bonuses earned on or after the effective date of the Plan’s
termination.

-35-



--------------------------------------------------------------------------------



 



          (b) The Board of Directors or its designee may, in its sole
discretion, authorize distributions of the vested balance of the Participants’
Accounts in the Deferred Compensation Ledger to Participants as a result of the
Plan’s termination; provided that:
               (i) All deferred compensation arrangements sponsored by the
Company that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations, if the Participant participated in such arrangements are
terminated;
               (ii) No distributions other than distributions that would be
payable under the terms of the Plan if the termination had not occurred are made
within twelve (12) months of the termination of the Plan;
               (iii) All distributions of amounts deferred under the Plan and
any other vested amounts are paid within twenty-four (24) months of the
termination of the Plan; and
               (iv) The Company does not adopt a new deferred compensation
arrangement at any time within three (3) years following the date of termination
of the Plan that would be aggregated with this Plan under Section 1.409A-1(c) of
the Treasury Regulations if the Participant participated in this Plan and the
new arrangement.
          (c) Except as otherwise provided in Sections 9.3(a) and (b), on and
after the effective date of the Plan’s termination, (i) the Plan shall continue
to be administered as it was prior to the Plan’s termination until all
Participant Account balances have been distributed pursuant to the terms of the
Plan; (ii) a Participant shall continue to be entitled to a distribution of his
Account only if he meets the distribution requirements set forth in Article 6
hereof; (iii) the forfeiture provisions of Sections 6.7 and 6.8, and the
restrictions set out in Section 6.11 shall continue to apply; and (iv) no
Participant shall be entitled to a distribution of the Participant’s Account
solely as a result of the Plan’s termination in accordance with the terms of
this Article IX.

-36-



--------------------------------------------------------------------------------



 



ARTICLE X
FUNDING
     10.1 Payments Under This Plan are the Obligation of the Company. The
Company shall pay the benefits due the Participants under this Plan; however
should it fail to do so when a benefit is due, the benefit shall be paid by the
trustee of that certain trust agreement by and between the Company and JPMorgan
Chase Bank, with respect to the funding of the Plan. In any event, if the trust
fails to pay for any reason, the Company still remains liable for the payment of
all benefits provided by this Plan.
     10.2 Plan Obligations May be Funded Through Rabbi Trust. It is specifically
recognized by both the Company and the Participants that the Company may, but is
not required to, purchase life insurance so as to accumulate assets to fund the
obligations of the Company under this Plan, and that the Company may, but is not
required to contribute any policy or policies it may purchase and any amount it
finds desirable to a trust established to accumulate assets sufficient to fund
the obligations of all of the Companies under this Plan. However, under all
circumstances, the Participants shall have no rights to any of those policies;
and likewise, under all circumstances, the rights of the Participants to the
assets held in the trust shall be no greater than the rights expressed in this
Plan and the trust agreement governing the trust. Nothing contained in the trust
agreement which creates the funding trust shall constitute a guarantee by any
Company that assets of the Company transferred to the trust shall be sufficient
to pay any benefits under this Plan or would place the Participant in a secured
position ahead of general creditors should the Company become insolvent or
bankrupt. Any trust agreement prepared to fund the Company’s obligations under
this Plan must specifically set out these principles so it is clear in that
trust agreement that the Participants in this Plan are only unsecured general
creditors of the Company in relation to their benefits under this Plan.
     10.3 Reversion of Excess Assets. Any Company may, at any time, request the
record keeper for the Plan to determine the present Account balance, assuming
the Account balance to be fully vested and taking into account credits and
debits arising from deemed Investment earnings and losses credited interest
pursuant to Article IV, as of the month end coincident with or next preceding
the request, of all Participants and Beneficiaries of deceased Participants for
which the Company is or will be obligated to make payments under this Plan. If
the fair market value of the assets held in the trust, as determined by the
Trustee as of that same date, exceeds the total of the Account balances of all
Participants and Beneficiaries by 25%, any Company may direct the trustee to
return to

-37-



--------------------------------------------------------------------------------



 



each Company its proportionate part of the assets which are in excess of 125% of
the Account balances. Each Company’s share, of the excess assets will be the
Participants’ Accounts earned while in the employ of that Company as compared to
the total of the Account balances earned by all Participants under the Plan
times the excess assets. If there has been a Change of Control, for the purpose
of determining if there are excess funds, all contributions made prior to the
Change of Control will be subtracted from the fair market value of the assets
held in the trust as of the determination date but before the determination is
made.
     10.4 Participants Must Rely Only on General Credit of the Company. It is
also specifically recognized by both the Company and the Participants that this
Plan is only a general corporate commitment and that each Participant must rely
upon the general credit of the Company for the fulfillment of its obligations
under this Plan. Under all circumstances the rights of Participants to any asset
held by the Company will be no greater than the rights expressed in this Plan.
Nothing contained in this Plan will constitute a guarantee by the Company that
the assets of the Company shall be sufficient to pay any benefits under this
Plan or would place the Participant in a secured position ahead of general
creditors of the Company. Though the Company may establish or become a signatory
to a Rabbi Trust, as indicated in Section 10.2, to accumulate assets to fulfill
its obligations, the Plan and any such trust will not create any lien, claim,
encumbrance, right, title or other interest of any kind whatsoever in any
Participant in any asset held by the Company, contributed to any such trust or
otherwise designated to be used for payment of any of its obligations created in
this Plan. No policy or other specific asset of the Company has been or will be
set aside, or will in any way be transferred to the trust or will be pledged in
any way for the performance of the Company’s obligations under this Plan which
would remove the policy or asset from being subject to the general creditors of
the Company.

-38-



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1 Limitation of Rights. Nothing in this Plan shall be construed:
          (a) to give any employee of any Company any right to be designated a
Participant in the Plan;
          (b) to give a Participant any right with respect to the compensation
deferred, the Company Match, the deemed Investment earnings and losses, or the
interest credited in the Deferred Compensation Ledger except in accordance with
the terms of this Plan;
          (c) to limit in any way the right of the Company to terminate a
Participant’s employment with the Company at any time;
          (d) to evidence any agreement or understanding, expressed or implied,
that the Company shall employ a Participant in any particular position or for
any particular remuneration; or
          (e) to give a Participant or any other person claiming through him any
interest or right under this Plan other than that of any unsecured general
creditor of the Company.
     11.2 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
     11.3 Non-alienation of Benefits. No right or benefit provided in this Plan
shall be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in this Plan. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void. No right or benefit under this Plan shall in
any manner be liable for or subject to any debts, contracts, liabilities or
torts of the person entitled to such benefits. If any Participant or any
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell, assign,
pledge, encumber or charge any right or benefit under this Plan, that right or
benefit shall, in the discretion of the Committee, cease. In that event, the
Committee may have the Company hold or apply the right or benefit or any part of
it to the benefit of the Participant or Beneficiary, his or her spouse, children
or other dependents or any

-39-



--------------------------------------------------------------------------------



 



of them in any manner and in any proportion the Committee believes to be proper
in its sole and absolute discretion, but is not required to do so.
     11.4 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the Company, the Company’s legal counsel, the Company’s independent
accountants or other advisors in connection with the administration of this Plan
shall be deemed to have been taken in good faith.
     11.5 Severability. If any term, provision, covenant or condition of the
Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.
     11.6 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if submitted in writing and
hand-delivered or sent by U.S. mail to the principal office of the Company or to
the residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand-delivery or if delivery is by mail, as of the date
shown on the postmark.
     11.7 Gender and Number. If the context requires it, words of one gender
when used in this Plan will include the other genders, and words used in the
singular or plural will include the other.
     11.8 Governing Law and Exclusive Jurisdiction. The Plan shall be construed,
administered and governed in all respects by the laws of the State of Delaware.
Consistent with Section 7.7(e) of this Plan, Participant and the Company agree
that the sole and exclusive jurisdiction for any dispute under this Plan shall
lie with the AAA’s regional office for the State of Delaware, and the parties
hereby waive any jurisdictional or venue-related defense to conducting
arbitration at this location.
     11.9 Effective Date. This Plan will be operative and effective on July 2,
2008.
     11.10 Compliance with Section 409A of the Code. The Plan (i) is intended to
comply with, (ii) shall be interpreted and its provisions shall be applied in a
manner that is consistent with, and (iii) shall have any ambiguities therein
interpreted, to the extent possible, in a manner that complies with
Section 409A. 

-40-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has executed this document as of
July 2, 2008.

                  SYSCO CORPORATION    
 
           
 
  By:
Name:
Title:   /s/ Michael C. Nichols
 
Michael C. Nichols
Sr. Vice President, General Counsel and Secretary    

-41-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
INVESTMENT OPTIONS
[Attached]

-42-



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED
SYSCO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
INVESTMENT OPTIONS
     The following are the “Investments” that are available under the Fifth
Amended and Restated SYSCO Corporation Executive Deferred Compensation Plan:

      Option   Manager
Equity Income Trust
  T. Rowe Price Associates, Inc.
500 Index B Trust
  MFC Global Investment Management
Mid-Value Trust
  T. Rowe Price Associates, Inc.
Overseas Equity Trust
  Capital Guardian Trust Company
Small Cap Value Trust
  Wellington Management Company LLC
Brandes International Equity Fund
  Brandes Investment Partners, LP
Frontier Capital Appreciation
  Frontier Capital Management Company, LLC
Bond Index B Trust
  Declaration Management & Research LLC

          Default Investment
          Moody’s Average Corporate Bond Yield calculated as described in the
definition of Default Investment.

-43-